IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-426-CR



MICHAEL CARL DAVIS,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE



 


FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 43,755, HONORABLE WILLIAM C. BLACK, JUDGE PRESIDING

 




PER CURIAM
	Michael Carl Davis seeks to appeal from a judgment of conviction for robbery. 
The punishment, enhanced by a previous felony conviction, is imprisonment for sixteen years.
	Sentence was imposed in this cause on June 24, 1994.  No motion for new trial was
filed.  Notice of appeal was filed on September 14, 1994, long after it was due.  Tex. R. App.
P. 41(b)(1).  No extension of time for filing notice of appeal was requested.  Tex. R. App. P.
41(b)(2).  There is nothing in the record to indicate that notice of appeal was properly mailed to
the district clerk within the time prescribed by rule 41(b)(1).  Tex. R. App. P. 4(b).  It appears
that notice of appeal was filed after this Court notified counsel that a notice of appeal did not
appear in the transcript.
	Without a timely filed notice of appeal, this Court is without jurisdiction.  Rodarte
v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim.
App. 1988).  The appeal is dismissed.

Before Justices Powers, Aboussie and B. A. Smith
Appeal Dismissed
Filed:   September 28, 1994
Do Not Publish